Citation Nr: 0939834	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-14 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for lower back pain.

3.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1973 to February 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
fibromyalgia, low back pain, and bilateral hip strain, which 
she contends are secondary to her service-connected foot 
disability.  In connection with her claim, she was afforded a 
VA examination in July 2007.  The examiner stressed that the 
Veteran told her she was not seeking service connection for 
fibromyalgia or a back condition.  Accordingly, she did not 
evaluate her for these conditions nor offer an opinion as to 
their etiology.  However, in August 2009, the Veteran 
expressed her desire to continue the appeal for all of her 
claims, including fibromyalgia and low back pain.  The 
examiner also stated that fibromyalgia had never been 
diagnosed, while the record reflects that the Veteran was 
assessed fibromyalgia in May 2003.  The evidence thus 
suggests that there was some miscommunication with the VA 
examiner.  In any event, the Veteran did not receive an 
adequate examination of her claimed disabilities.  Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, a remand is required.  

The Veteran is also seeking service connection for a 
bilateral hip disability, also claimed as secondary to her 
service-connected foot disorder.  At the July 2007 
examination, the examiner diagnosed bilateral hip strain.  
She opined, however, that the condition is less likely than 
not related to the Veteran's service or her service-connected 
foot disability.  She appears to have based her opinion on 
the fact that "there was no treatment specifically for 
bilateral hip strain during the service or after the 
service."  This opinion is inadequate because it fails to 
address the Veteran's contention that her current disability 
is caused by her service-connected foot disorder.  Secondary 
service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  In such cases, service 
connection is not precluded simply because the condition did 
not manifest in service.  A new examination is therefore 
required.

The Board also notes that the Veteran has not received proper 
notice as to how to substantiate a claim for secondary 
service connection.  On remand, complete notice should be 
sent.  

Finally, the Board observes that the Veteran notified the RO 
in March 2006 that she had changed her address.  Since that 
time, most of VA's correspondence to her has gone to the 
original address rather than the revised one, and much of 
that mail has been returned as undeliverable.  The AMC/RO 
should ascertain the Veteran's current address and ensure 
that all future correspondence is correctly addressed.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a notice letter 
describing the evidence necessary to 
substantiate a claim for secondary 
service connection.  

2.	Schedule the Veteran for VA examination 
to determine the nature and likely 
etiology of her claimed fibromyalgia, 
low back pain, and bilateral hip 
disability.  The claims file must be 
available to the examiner for review.  
The examiner should conduct a thorough 
examination and not any pathology 
found.  Based on the examination and 
review of the record, the examiner 
should state whether it is at least as 
likely as not that any diagnosed low 
back or hip disability or fibromyalgia 
is related to the Veteran's service, to 
include as secondary to her service-
connected ankle disability.  A complete 
rationale is requested for any opinion 
expressed.  

3.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and her representative an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




